Title: From Abigail Smith Adams to John Quincy Adams, 22 October 1803
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy October 22d 1803

I received your Letter from Providence and rejoiced in the favorable account you gave of your journey thus far, but a Letter Since received by your Sister dated at Newark gave us all much anxiety upon Mrs Adams’s account. We hope her disorder was only occasiond by over fatigue; and that a little rest would restore her. She is a veteran in journeying, and has frequently gone through what would appal Stoughter constitutions than hers. Yet we shall feel a degree of uneasiness untill we learn your safe arrival at Washington.
Your Sister leaves us tomorrow for N–York, ee have not recoverd our Spirits occasiond by your long expected absence which we feel most keenly, and now she leaves a void, without any one to supply her place; Thomas I hope will come to us—yet I fear he will not be happy; he will feel his situation too sensibly to be at ease; I know he will meet with mortifications, of various kinds, yet he had better encounter them than remain where he is. He has promised to converse with you. I hope he has done it with freedom—
We have not any thing new to communicate, except the death of the late Govr Adams—our family were Sent to by Mrs Adams, & yours, to attend as relatives. Your Father Sister and Louisa went, and Mrs Adams rode to the funeral with your Sister in our Carriage; it is said the Republicans were much gratified upon the occasion—We look to your city for the Great and the Marvelous.
My Love to Mrs Adams Caroline & George. A kind remembrance to Mrs Johnson and family. Let Judge Cranch know that his Father & Mother are well as are his Sisters and their families—
My own Health has been daily mending since you left me. I have been three Sundays to meeting, to day all day, and I rode to Weymouth & back the same day last week—
I fear through neglect you left in Louisa’s Room all your Neck handkerchiefs pocket Handkerchiefs &c I found many in a draw there, which I suppose you must have designd to have taken—
Let us hear from you as often as you can—if I cannot Scrible with freedom—I can at least, tell You the State of the weather and the health or sickness of your Friend’s.
your affectionate Mother
A. A.